
	
		II
		110th CONGRESS
		1st Session
		S. 1177
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2007
			Mr. Carper (for himself,
			 Mr. Sununu, Mr.
			 Gregg, Mr. Dodd,
			 Mrs. Feinstein, Mrs. Lincoln, Mr.
			 Lieberman, and Ms. Collins)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to establish a national
		  uniform multiple air pollutant regulatory program for the electric generating
		  sector.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Air Planning Act of
			 2007.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)in 1992, the
			 Unites States became a signatory to the United Nations Framework Convention on
			 Climate Change, done at New York on May 9, 1992, in recognition of the need to
			 begin to reverse the adverse effects of global warming by decreasing greenhouse
			 gas emission levels to 1990 levels;
				(2)fossil fuel-fired
			 electric generating facilities, consisting of facilities fueled by coal, fuel
			 oil, and natural gas, produce nearly 2/3 of the
			 electricity generated in the United States;
				(3)fossil fuel-fired
			 electric generating facilities produce approximately 67 percent of the total
			 sulfur dioxide emissions, 23 percent of the total nitrogen oxides emissions, 40
			 percent of the total carbon dioxide emissions, and 40 percent of the total
			 mercury emissions, in the United States;
				(4)(A)in 1977, in amending
			 the Clean Air Act (42 U.S.C. 7401 et seq.), Congress sought to prevent adverse
			 impacts caused by manmade pollution on national parks and wilderness areas
			 designated as class I areas under section 162(a) of that Act (42 U.S.C.
			 7472(a));
					(B)as of the date of enactment of this
			 Act—
						(i)many class I areas are impaired by
			 haze pollution;
						(ii)the ecosystems of many class I
			 areas are impacted by deposits of acidic and toxic compounds; and
						(iii)the air quality of many class I
			 areas fails to meet national ambient air quality standards; and
						(C)(i)fossil-fuel fired
			 electric generating units are the major source of air pollution impacting class
			 I areas; and
						(ii)proposed new fossil-fuel fired
			 electric generating units threaten to increase air pollution in class I areas
			 throughout the United States;
						(5)(A)on implementing an acid
			 rain program in 1990, the Administrator of the Environmental Protection Agency
			 (referred to in this subsection as the Administrator)
			 overestimated the actual cost of sulfur dioxide permits by more than a factor
			 of 5; and
					(B)after years of carrying out the
			 program, the Administrator acknowledged that independent studies show
			 that real life experiences with the program reveal greater cost savings than
			 initially expected, due in large part to the efficiencies achieved through
			 emissions trading;
					(6)(A)nearly
			 3/4 of all powerplant boilers in operation on the date of
			 enactment of this Act are more than 30 years old, and most continue to operate
			 without modern pollution control technology; and
					(B)those older powerplants release
			 approximately 99 percent of the sulfur dioxide, 98 percent of the nitrogen
			 oxides, and 91 percent of the carbon dioxide emitted from all
			 powerplants;
					(7)(A)many electric
			 generating facilities have been exempt from the emission limitations applicable
			 to new units based on the expectation that over time the units would be retired
			 or updated with new pollution control equipment; but
					(B)many of the exempted units continue to
			 operate and emit pollutants at relatively high rates;
					(8)according to the
			 analysis by the Administrator of the rule of the Administrator entitled the
			 Clean Air Interstate Rule (70 Fed. Reg. 25162 (May 12, 2005)),
			 the majority of the 1,168 outdated coal-fired powerplant boilers in operation
			 in the eastern United States on the date of enactment of this Act will operate
			 without sulfur dioxide scrubbers and advanced nitrogen oxide controls even
			 after the implementation of that rule is completed in 2020, such that—
					(A)858 plants will
			 operate without sulfur dioxide scrubbers; and
					(B)915 powerplants
			 will operate without advanced nitrogen oxide controls;
					(9)according to the
			 Energy Outlook for 2006 of the Energy Information Administration, carbon
			 dioxide emissions from electric generating units in the Unites States have
			 increased by 32 percent during the period of 1990 through 2006;
				(10)the deployment
			 by the electric utility sector of zero- and low-emitting generation
			 technologies should be accelerated given the increase in carbon dioxide
			 emissions from the electric utility sector described in paragraph (9);
				(11)the ability of
			 owners of electric generating facilities to plan effectively for the future is
			 impeded by the uncertainties surrounding future environmental regulatory
			 requirements that are imposed inefficiently on a piecemeal basis;
				(12)many owners of
			 electric generating units have failed—
					(A)to install best
			 available control technology for emissions reductions; and
					(B)to retire the
			 units, as anticipated by Congress in the new source review provisions of the
			 prevention of significant deterioration and nonattainment programs of the Clean
			 Air Act (42 U.S.C. 7401 et seq.);
					(13)according to the
			 Administrator, many owners of electric generating units carried out projects to
			 extend the economic lives of the units without upgrading the emission controls
			 of the units to best available control technology levels;
				(14)according to the
			 National Energy Technology Laboratory of the Department of Energy—
					(A)as of the date of
			 enactment of this Act, 159 new coal-fired electric generating units are
			 proposed to be constructed, which would produce 96 gigawatts of new electric
			 generating capacity; and
					(B)if the units
			 described in subparagraph (A) are constructed, the units would produce—
						(i)an
			 incremental increase of 500,000,000 tons of carbon dioxide per year from the
			 production by the power sector in the United States as in existence on the date
			 of enactment of this Act; and
						(ii)an
			 estimated 30,000,000,000 additional tons of carbon dioxide over the course of
			 the useful lives of the units (assuming a lifespan of 60 years);
						(15)total emissions
			 of carbon dioxide from the United States should be on a reduction pathway to
			 achieve a 60 percent to 80 percent reduction from current levels by
			 2050;
				(16)pollution from
			 electric generating facilities in existence on the date of enactment of this
			 Act can be reduced through the adoption of modern technologies and
			 practices;
				(17)a report of the
			 Congressional Budget Office, dated September 19, 2006, concluded that—
					(A)relying
			 exclusively on research and development funding is not the most effective
			 strategy for reducing greenhouse gas emissions; and
					(B)combining
			 research and development funding with a gradually-increasing limitation on
			 emissions is a more cost-effective approach;
					(18)(A)agriculture can be part
			 of the solution to reducing greenhouse gas emissions;
					(B)less productive agricultural land can
			 be reforested with carbon dioxide-consuming trees;
					(C)farming practices can be improved to
			 increase the absorption and retention of carbon in agricultural soils;
					(D)biomass from agricultural sources
			 (including corn and grass) could be used to produce biofuels that can take the
			 place of high-carbon fossil fuels used in transportation and power generation;
			 and
					(E)many of the farming practices and land
			 use changes involved in achieving those reductions have multiple benefits,
			 including—
						(i)improving soil, water, and air
			 quality;
						(ii)increasing wildlife habitat;
			 and
						(iii)providing additional recreational
			 opportunities; and
						(19)States and
			 regions have increasingly adopted programs to address carbon dioxide emissions
			 from electric generating facilities, and Federal regulations relating to carbon
			 dioxide emissions should take those programs into consideration.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to protect and
			 preserve the environment and safeguard public health by ensuring that
			 substantial emission reductions are achieved at fossil fuel-fired electric
			 generating facilities;
				(2)to reduce
			 significantly the quantities of mercury, carbon dioxide, sulfur dioxide, and
			 nitrogen oxides that enter the environment as a result of the combustion of
			 fossil fuels;
				(3)to ensure that
			 air quality of national parks and all other class I areas (as designated by
			 section 162(a) of the Clean Air Act (42 U.S.C. 7472(a))) impacted by emissions
			 from fossil-fuel fired electric generating units is significantly improved by
			 2016, the year in which the National Park System celebrates its 100th
			 anniversary;
				(4)to encourage the
			 development and use of renewable energy;
				(5)to internalize
			 the cost of protecting the values of public health, air, land, and water
			 quality;
				(6)to provide a
			 period of environmental regulatory stability for owners and operators of
			 electric generating facilities so as to promote improved management of existing
			 assets and new capital investments;
				(7)to achieve
			 emission reductions from electric generating facilities in a cost-effective
			 manner;
				(8)to establish a
			 mandatory cap-and-trade system for the electric power sector that is part of an
			 economy-wide national greenhouse gas trading market;
				(9)to provide for
			 the future integration of additional sectors of the economy into such a
			 greenhouse gas trading market; and
				(10)to establish a
			 regulatory system that, by 2050, will allow for a reduction in United States
			 greenhouse gas emissions to a level of approximately 20 percent to 40 percent
			 of levels of emissions as of the date of enactment of this Act.
				3.Integrated air
			 quality planning for the electric generating sectorThe Clean Air
			 Act (42
			 U.S.C. 7401 et seq.) is amended by adding at the end the
			 following:
			
				VIIIntegrated air
				quality planning for the electric generating sector
					
						TITLE VII—Integrated air quality planning for the electric
				  generating sector
						Sec. 701. Definitions.
						Sec. 702. National pollutant tonnage limitations.
						Sec. 703. Nitrogen oxide trading program.
						Sec. 704. Mercury program.
						Sec. 705. Carbon dioxide allowance trading program.
						Sec. 706. Distribution of allowances between auctions and
				  allocations; nature of allowances.
						Sec. 707. Auction of allowances.
						Sec. 708. Climate Action Trust Fund.
					
					701.DefinitionsIn this title:
						(1)Affected
				unit
							(A)Carbon
				dioxide
								(i)In
				generalThe term affected unit, with respect to
				carbon dioxide, means a fossil fuel-fired electric generating facility
				(including a cogeneration facility) that—
									(I)on or after
				January 1, 1985, served as a generator with a nameplate capacity greater than
				25 megawatts; and
									(II)produces
				electricity for sale.
									(ii)InclusionThe
				term affected unit, with respect to nuclear facilities, includes
				only incremental nuclear generation facilities.
								(B)MercuryThe
				term affected unit, with respect to mercury, means a coal-fired
				electric generating facility (including a cogeneration facility) that—
								(i)on or after
				January 1, 1985, served as a generator with a nameplate capacity greater than
				25 megawatts; and
								(ii)produces
				electricity for sale.
								(C)Nitrogen
				oxidesThe term affected unit, with respect to
				nitrogen oxides, means a fossil fuel-fired electric generating facility
				(including a cogeneration facility) that—
								(i)on or after
				January 1, 1985, served as a generator with a nameplate capacity greater than
				25 megawatts; and
								(ii)produces
				electricity for sale.
								(D)Sulfur
				dioxideThe term affected unit, with respect to
				sulfur dioxide, has the meaning given the term in section 402.
							(2)Carbon dioxide
				allowanceThe term carbon dioxide allowance means an
				authorization allocated by the Administrator under this title to emit 1 ton of
				carbon dioxide during or after a specified calendar year.
						(3)Cogeneration
				facilityThe term cogeneration facility means a
				facility that—
							(A)cogenerates—
								(i)steam; and
								(ii)electricity;
				and
								(B)supplies, on a
				net annual basis, to any utility power distribution system for sale—
								(i)more than
				1/3 of the potential electric output capacity of the
				facility; and
								(ii)more than
				219,000 megawatt-hours of electrical output.
								(4)Covered
				unitThe term covered unit means—
							(A)an affected
				unit;
							(B)with respect to
				incremental nuclear generation, a nuclear generating unit; and
							(C)a renewable
				energy unit.
							(5)Fossil
				fuel-firedThe term fossil fuel-fired, with respect
				to an electric generating facility, means the combustion of fossil fuel by the
				electric generating facility, alone or in combination with any other fuel, in
				any case in which the fossil fuel combusted comprises, or is projected to
				comprise, more than 20 percent of the annual heat input of the electric
				generating facility, on a Btu basis, during any calendar year.
						(6)FundThe
				term Fund means the Climate Action Trust Fund established by
				section 708(a)(1).
						(7)Greenhouse
				gasThe term greenhouse gas means—
							(A)carbon
				dioxide;
							(B)methane;
							(C)nitrous
				oxide;
							(D)hydrofluorocarbons;
							(E)perfluorocarbons;
				and
							(F)sulfur
				hexafluoride.
							(8)Incremental
				nuclear generationThe term incremental nuclear
				generation means, as determined by the Administrator and measured in
				megawatt hours, the difference between—
							(A)the quantity of
				electricity generated by a nuclear generating unit in a calendar year;
				and
							(B)the quantity of
				electricity generated by the nuclear generating unit in calendar year
				1990.
							(9)New
				unitThe term new unit means an affected unit that
				has operated for not more than 3 years and is not eligible to receive—
							(A)sulfur dioxide
				allowances under section 417(b);
							(B)nitrogen oxide
				allowances under section 703(c)(2); or
							(C)carbon dioxide
				allowances under section 705(d).
							(10)Nitrogen oxide
				allowanceThe term nitrogen oxide allowance means an
				authorization allocated by the Administrator under this title to emit 1 ton of
				nitrogen oxides during or after a specified calendar year.
						(11)Nuclear
				generating unitThe term nuclear generating unit
				means an electric generating facility that—
							(A)uses nuclear
				energy to supply electricity to the electric power grid; and
							(B)entered operation
				in calendar year 1990 or earlier.
							(12)Renewable
				energyThe term renewable energy means electric
				energy generated from solar energy, wind, hydroelectric energy, biomass,
				landfill gas, ocean energy (including tidal, wave, current, and thermal
				energy), or geothermal energy.
						(13)SequestrationThe
				term sequestration means the action of sequestering carbon
				by—
							(A)enhancing a
				natural carbon sink (such as through afforestation); or
							(B)(i)capturing the carbon
				dioxide emitted from a fossil fuel-based energy system; and
								(ii)(I)storing the carbon in a
				geologic formation for not less than 300 years in a manner that prevents any
				release of the carbon dioxide in a quantity greater than 1 percent of the total
				quantity so stored; or
									(II)converting the carbon to a benign
				solid material through a biological or chemical process.
									(14)Sulfur dioxide
				allowanceThe term sulfur dioxide allowance has the
				meaning given the term allowance in section 402.
						702.National
				pollutant tonnage limitations
						(a)Sulfur
				dioxideThe annual tonnage limitation for emissions of sulfur
				dioxide from affected units in the United States shall be equal to—
							(1)for each of
				calendar years 2012 through 2014, 3,500,000 tons; and
							(2)for calendar year
				2015 and each calendar year thereafter, 2,000,000 tons.
							(b)Nitrogen
				oxides
							(1)DefinitionsIn
				this subsection:
								(A)Zone 1
				StateThe term Zone 1 State means the District of
				Columbia or any of the States of Alabama, Arkansas, Connecticut, Delaware,
				Florida, Georgia, Illinois, Indiana, Iowa, Kentucky, Louisiana, Maine,
				Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, New
				Hampshire, New Jersey, New York, North Carolina, Ohio, Pennsylvania, Rhode
				Island, South Carolina, Tennessee, Texas, Vermont, Virginia, West Virginia, and
				Wisconsin.
								(B)Zone 2
				StateThe term Zone 2 State means any State within
				the 48 contiguous States that is not a Zone 1 State.
								(2)Applicability
								(A)Zone 1
				Prohibition
									(i)In
				generalBeginning on January 1, 2012, it shall be unlawful for an
				affected unit in a Zone 1 State to emit a total amount of nitrogen oxides
				during a year in excess of the number of nitrogen oxide allowances held for the
				affected unit for that year by the owner or operator of the affected
				unit.
									(ii)LimitationOnly
				nitrogen oxide allowances under paragraph (3)(A) shall be held in order to meet
				the requirements of clause (i).
									(B)Zone 2
				Prohibition
									(i)In
				generalBeginning on January 1, 2012, it shall be unlawful for an
				affected unit in a Zone 2 State to emit a total amount of nitrogen oxides
				during a year in excess of the number of nitrogen oxide allowances held for the
				affected unit for that year by the owner or operator of the affected
				unit.
									(ii)LimitationOnly
				nitrogen oxide allowances under paragraph (3)(B) shall be held in order to meet
				the requirements of clause (i).
									(3)Limitations on
				total emissions
								(A)Zone 1
				limitationsThe Administrator shall allocate an annual tonnage
				limitation for emissions of nitrogen oxides from affected units in the Zone 1
				States in an amount equal to—
									(i)for each of
				calendar years 2012 through 2014, 1,390,000 tons; and
									(ii)for calendar
				year 2015 and each calendar year thereafter, 1,300,000 tons.
									(B)Zone 2
				limitationsThe Administrator shall allocate an annual tonnage
				limitation for emissions of nitrogen oxides from affected units in the Zone 2
				States in an amount equal to—
									(i)for each of
				calendar years 2012 through 2014, 400,000 tons; and
									(ii)for calendar
				year 2015 and each calendar year thereafter, 320,000 tons.
									(c)MercuryThe
				emission of mercury from affected units shall be limited in accordance with
				section 704.
						(d)Carbon
				dioxide
							(1)In
				generalThe annual tonnage limitation for emissions of carbon
				dioxide from affected units in the United States shall be equal to, as
				determined by the Administrator based on certified and quality-assured
				continuous emissions monitoring data for carbon dioxide reported to the
				Administrator by affected units in accordance with this Act—
								(A)for each of
				calendar years 2012 through 2014, the quantity of emissions emitted from
				affected units in calendar year 2006;
								(B)for calendar year
				2015, the quantity of emissions emitted from affected units in calendar year
				2001;
								(C)for each of
				calendar years 2016 through 2019, the aggregate quantity of emissions emitted
				from affected units during the calendar year that is 1 percent less than the
				aggregate quantity of emissions from affected units allowed pursuant to this
				section during the preceding calendar year; and
								(D)for calendar year
				2020 and each calendar year thereafter, the aggregate quantity of emissions
				emitted during the calendar year that is 1.5 percent less than the aggregate
				quantity of emissions from affected units allowed pursuant to this section
				during the preceding calendar year.
								(2)Additional
				limitationsFor calendar year 2030 and each calendar year
				thereafter, in accordance with subsection (e), the Administrator shall take
				into consideration the practicability of increasing the reduction in emissions
				of carbon dioxide required for the calendar year to at least 3 percent less
				than the aggregate quantity of emissions emitted during the preceding calendar
				year.
							(e)Review of
				annual tonnage limitations and mercury emissions requirements
							(1)Determination
				by AdministratorNot later than 10 years after the date of
				enactment of this title and every 10 years thereafter, the Administrator shall
				determine—
								(A)after considering
				impacts on human health, the environment, the economy, and costs, whether 1 or
				more of the annual tonnage limitations should be revised; and
								(B)whether the
				mercury emission requirements under section 704 should be revised in accordance
				with the risk standards described in section 112(f)(2).
								(2)Determination
				not to reviseIf the Administrator determines under paragraph (1)
				that no annual tonnage limitation or mercury emission requirement should be
				revised, the Administrator shall publish in the Federal Register—
								(A)a notice of the
				determination; and
								(B)the reasons for
				the determination.
								(3)Determination
				to reviseIf the Administrator determines under paragraph (1)
				that 1 or more of the annual tonnage limitations or mercury emissions
				requirements should be revised, the Administrator shall publish in the Federal
				Register—
								(A)not later than 10
				years and 180 days after the date of enactment of this title, proposed
				regulations implementing the revisions; and
								(B)not later than 11
				years and 180 days after the date of enactment of this title, final regulations
				implementing the revisions.
								(4)AdministrationThe
				duty of the Administrator to make a determination under paragraph (1) shall
				be—
								(A)considered to be
				a nondiscretionary duty;
								(B)enforceable
				through a citizen suit under section 304; and
								(C)subject to
				rulemaking procedures and judicial review under section 307.
								(5)RequirementNo
				revision of an annual tonnage limitation or mercury emission requirement under
				this subsection shall result in a limitation or emission requirement that is
				less stringent than an existing applicable requirement under this title.
							(f)Reduction of
				emissions from specified affected unitsNotwithstanding the
				annual tonnage limitations and mercury emissions requirements established under
				this section, the Federal Government or a State government may require that
				emissions from a specified affected unit be reduced.
						(g)General
				enforcement
							(1)In
				generalIt shall be unlawful for any individual or entity subject
				to this title to violate any requirement or prohibition under this
				title.
							(2)Treatment of
				excess emissionsIn calculating any penalty for violation of this
				title, each ton of emissions of sulfur dioxide, nitrogen oxides, mercury, or a
				greenhouse gas emitted by a covered unit during a calendar year in excess of
				the allowances held for use by the covered unit for the calendar year shall be
				considered to be a separate violation of the applicable limitation under this
				title.
							703.Nitrogen oxide
				trading program
						(a)Regulations
							(1)In
				generalNot later than January 1, 2010, the Administrator shall
				promulgate regulations to establish for affected units in the United States a
				nitrogen oxide allowance trading program.
							(2)RequirementsRegulations
				promulgated under paragraph (1) shall establish requirements for the allowance
				trading program under this section, including requirements concerning—
								(A)(i)the generation,
				allocation, issuance, recording, tracking, transfer, and use of nitrogen oxide
				allowances; and
									(ii)the public availability of all
				information concerning the activities described in clause (i) that is not
				confidential;
									(B)compliance with
				subsection (e)(1);
								(C)the monitoring
				and reporting of emissions under paragraphs (2) and (3) of subsection (e);
				and
								(D)excess emission
				penalties under subsection (e)(4).
								(3)Mixed fuel,
				cogeneration facilities and combined heat and power
				facilitiesThe Administrator shall promulgate such regulations as
				the Administrator determines to be necessary to ensure the equitable issuance
				of allowances to—
								(A)facilities that
				use more than 1 energy source to produce electricity; and
								(B)facilities that
				produce electricity in addition to another service or product.
								(b)New unit
				reserves
							(1)EstablishmentFor
				each calendar year, based on projections of electricity output from new units,
				the Administrator, in consultation with the Secretary of Energy, shall
				establish by regulation a reserve of nitrogen oxide allowances to be set aside
				for use by new units in Zone 1 States, and a reserve of nitrogen oxide
				allowances to be set aside for use by new units in Zone 2 States, that is not
				less than 5 percent of the total allowances allocated to affected units for the
				calendar year.
							(2)Unused
				allowancesFor each calendar year, the Administrator shall
				reallocate, to all affected units, any unused nitrogen oxide allowances from
				the new unit reserve established under paragraph (1) in the proportion
				that—
								(A)the number of
				allowances allocated to each affected unit for the calendar year; bears
				to
								(B)the number of
				allowances allocated to all affected units for the calendar year.
								(c)Nitrogen oxide
				allocations
							(1)Timing of
				allocationsThe Administrator shall allocate nitrogen oxide
				allowances to affected units by not later than December 31 of calendar year
				2008 and each calendar year thereafter, for the fourth calendar year that
				begins after that December 31.
							(2)Allocations to
				affected units that are not new units
								(A)Zone 1
				StatesThe Administrator shall allocate, to each affected unit in
				a Zone 1 State that is not a new unit, a quantity of nitrogen oxide allowances
				that is equal to the product obtained by multiplying—
									(i)the quantity of
				nitrogen oxide allowances available for allocation under paragraph (3)(A);
				and
									(ii)the quotient
				obtained by dividing—
										(I)the annual
				average quantity of electricity generated by the unit during the most recent
				3-calendar year period for which data are available, updated each calendar year
				and measured in megawatt hours; and
										(II)the total of the
				average quantities described in subclause (I) with respect to all affected
				units in all Zone 1 States.
										(B)Zone 2
				StatesThe Administrator shall allocate, to each affected unit in
				a Zone 2 State that is not a new unit, a quantity of nitrogen oxide allowances
				that is equal to the product obtained by multiplying—
									(i)the quantity of
				nitrogen oxide allowances available for allocation under paragraph (3)(B);
				and
									(ii)the quotient
				obtained by dividing—
										(I)the annual
				average quantity of electricity generated by the unit during the most recent
				3-calendar year period for which data are available, updated each calendar year
				and measured in megawatt hours; and
										(II)the total of the
				average quantities described in subclause (I) with respect to all affected
				units in all Zone 2 States.
										(3)Quantity to be
				allocated
								(A)Zone 1
				StatesFor each calendar year, the quantity of nitrogen oxide
				allowances allocated under paragraph (2)(A) to affected units that are not new
				units shall be equal to the difference between—
									(i)the annual
				tonnage limitation for emissions of nitrogen oxides from affected units
				specified in section 702(b)(3)(A) for the calendar year; and
									(ii)the quantity of
				nitrogen oxide allowances placed in the new unit reserve established under
				subsection (b) for the calendar year.
									(B)Zone 2
				StatesFor each calendar year, the quantity of nitrogen oxide
				allowances allocated under paragraph (2)(B) to affected units that are not new
				units shall be equal to the difference between—
									(i)the annual
				tonnage limitation for emissions of nitrogen oxides from affected units
				specified in section 702(b)(3)(B) for the calendar year; and
									(ii)the quantity of
				nitrogen oxide allowances placed in the new unit reserve established under
				subsection (b) for the calendar year.
									(4)Adjustment of
				allocationsIf, for any calendar year, the total quantities of
				allowances allocated under paragraph (2) are not equal to the applicable
				quantities determined under paragraph (3), the Administrator shall adjust the
				quantities of allowances allocated to affected units that are not new units on
				a pro-rata basis so that the quantities are equal to the applicable quantities
				determined under paragraph (3).
							(5)Allocation to
				new units
								(A)MethodologyThe
				Administrator shall promulgate regulations to establish a methodology for
				allocating nitrogen oxide allowances to new units.
								(B)Quantity of
				nitrogen oxide allowances allocatedThe Administrator shall
				determine the quantity of nitrogen oxide allowances to be allocated to each new
				unit based on the projected emissions from the new unit.
								(6)Allowance not a
				property rightA nitrogen oxide allowance—
								(A)is not a property
				right; and
								(B)may be terminated
				or limited by the Administrator.
								(7)No judicial
				reviewAn allocation of nitrogen allowances by the Administrator
				under this subsection shall not be subject to judicial review.
							(d)Nitrogen oxide
				allowance transfer system
							(1)Use of
				allowancesThe regulations promulgated under subsection (a)(1)
				shall—
								(A)prohibit the use
				(but not the transfer in accordance with paragraph (3)) of any nitrogen oxide
				allowance before the calendar year for which the allowance is allocated;
								(B)provide that
				unused nitrogen oxide allowances may be carried forward and added to nitrogen
				oxide allowances allocated for subsequent years; and
								(C)provide that
				unused nitrogen oxide allowances may be transferred by—
									(i)the person to
				which the allowances are allocated; or
									(ii)any person to
				which the allowances are transferred.
									(2)Use by persons
				to which allowances are transferredAny person to which nitrogen
				oxide allowances are transferred under paragraph (1)(C)—
								(A)may use the
				nitrogen oxide allowances in the calendar year for which the nitrogen oxide
				allowances were allocated, or in a subsequent calendar year, to demonstrate
				compliance with subsection (e)(1); or
								(B)may transfer the
				nitrogen oxide allowances to any other person for the purpose of demonstration
				of that compliance.
								(3)Certification
				of transferA transfer of a nitrogen oxide allowance shall not
				take effect until a written certification of the transfer, authorized by a
				responsible official of the person making the transfer, is received and
				recorded by the Administrator.
							(4)Permit
				requirementsAn allocation or transfer of nitrogen oxide
				allowances to an affected unit shall, after recording by the Administrator, be
				considered to be part of the federally enforceable permit of the affected unit
				under this Act, without a requirement for any further review or revision of the
				permit.
							(e)Compliance and
				enforcement
							(1)In
				generalFor calendar year 2012 and each calendar year thereafter,
				the operator of each affected unit shall surrender to the Administrator a
				quantity of nitrogen oxide allowances that is equal to the total tons of
				nitrogen oxides emitted by the affected unit during the calendar year.
							(2)Monitoring
				systemThe Administrator shall promulgate regulations
				requiring—
								(A)operation,
				reporting, and certification of continuous emissions monitoring systems to
				accurately measure the quantity of nitrogen oxides that is emitted from each
				affected unit; and
								(B)verification and
				reporting of nitrogen oxides emissions at each affected unit.
								(3)Reporting
								(A)In
				generalNot less often than quarterly, the owner or operator of
				an affected unit shall submit to the Administrator a report on the monitoring
				of emissions of nitrogen oxides carried out by the owner or operator in
				accordance with the regulations promulgated under paragraph (2).
								(B)AuthorizationEach
				report submitted under subparagraph (A) shall be authorized by a responsible
				official of the affected unit, who shall certify the accuracy of the
				report.
								(C)Public
				reportingThe Administrator shall make available to the public,
				through 1 or more published reports and 1 or more forms of electronic media,
				data concerning the emissions of nitrogen oxides from each affected
				unit.
								(4)Excess
				emissions
								(A)In
				generalThe owner or operator of an affected unit that emits
				nitrogen oxides in excess of the nitrogen oxide allowances that the owner or
				operator holds for use for the affected unit for the calendar year
				shall—
									(i)pay an excess
				emissions penalty determined under subparagraph (B); and
									(ii)offset the
				excess emissions by at least an equal quantity in the following calendar year
				or such other period as the Administrator shall prescribe.
									(B)Determination
				of excess emissions penaltyThe excess emissions penalty for
				nitrogen oxides shall be equal to the product obtained by multiplying—
									(i)the number of
				tons of nitrogen oxides emitted in excess of the total quantity of nitrogen
				oxide allowances held; and
									(ii)2 times the
				average price of a nitrogen oxide allowance for the Zone and calendar year in
				which the excess emissions occurred, as determined by the Administrator.
									(f)Treatment of
				existing programs
							(1)In
				generalExcept as provided in paragraph (2), the provisions of
				the rule of the Administrator entitled the Clean Air Interstate
				Rule (70 Fed. Reg. 25162 (May 12, 2005)) (or a successor regulation)
				providing for the establishment of an annual emissions cap and trading program
				for oxides of nitrogen shall terminate on the later of—
								(A)the effective
				date of the regulations promulgated under this section; and
								(B)January 1,
				2012.
								(2)ExceptionNotwithstanding
				paragraph (1), any provision of the rule referred to in that paragraph (or a
				successor regulation) relating to the establishment of a seasonal ozone
				emission cap-and-trade program for nitrogen oxides shall remain in full force
				and effect.
							704.Mercury
				program
						(a)Definition of
				inlet mercuryIn this section, the term inlet
				mercury means the quantity of mercury found—
							(1)in the as-fired
				coal of an affected unit; or
							(2)for an affected
				unit using coal that is subjected to an advanced coal cleaning technology, in
				the as-mined coal of the affected unit.
							(b)Annual
				limitation for certain unitsOn an annual average calendar year
				basis with respect to inlet mercury, an affected unit that commences operation
				on or after the date of enactment of this title shall be subject to the less
				stringent emission limitation of—
							(1)90 percent
				capture of inlet mercury; or
							(2)an emission rate
				of 0.0060 lbs/GWh.
							(c)Annual
				limitation for existing unitsAn affected unit in operation on
				the date of enactment of this title shall be subject to the following emission
				limitations on an annual average calendar year basis with respect to inlet
				mercury:
							(1)Calendar years
				2012 through 2014For the period beginning on January 1, 2012,
				and ending on December 31, 2014, the less stringent limitation of—
								(A)60 percent
				capture of inlet mercury; and
								(B)an emission rate
				of 0.02 lbs/GWh.
								(2)Calendar year
				2015 and thereafterFor calendar year 2015 and each calendar year
				thereafter, the less stringent limitation of—
								(A)90 percent
				capture of inlet mercury; and
								(B)an emission rate
				of 0.0060 lbs/GWh.
								(d)Averaging
				across unitsAn owner or operator of an affected unit may
				demonstrate compliance with the annual average limitations under subsections
				(b) and (c) by averaging emissions from all affected units at a single
				facility.
						(e)Monitoring
				systemThe Administrator shall promulgate regulations
				requiring—
							(1)operation,
				reporting, and certification of continuous emissions monitoring systems to
				accurately measure the quantity of mercury that is emitted from each affected
				unit; and
							(2)verification and
				reporting of mercury emissions at each affected unit.
							(f)Reporting
							(1)In
				generalNot less often than quarterly, the owner or operator of
				an affected unit shall submit to the Administrator a report on the monitoring
				of emissions of mercury carried out by the owner or operator in accordance with
				the regulations promulgated under subsection (e).
							(2)AuthorizationEach
				report submitted under paragraph (1) shall be authorized by a responsible
				official of the affected unit, who shall certify the accuracy of the
				report.
							(3)Public
				reportingThe Administrator shall make available to the public,
				through 1 or more published reports and 1 or more forms of electronic media,
				data concerning the emission of mercury from each affected unit.
							(g)Excess
				emissions
							(1)In
				generalThe owner or operator of an affected unit that emits
				mercury in excess of the emission limitation described in subsection (b) or (c)
				shall pay an excess emissions penalty determined under paragraph (2).
							(2)Determination
				of excess emissions penaltyThe excess emissions penalty for
				mercury shall be an amount equal to $50,000 for each pound of mercury emitted
				in excess of the emission limitation described in subsection (b) or (c), as
				pro-rated for each fraction of a pound.
							705.Carbon dioxide
				allowance trading program
						(a)DefinitionsIn
				this section:
							(1)AllowanceThe
				term allowance means—
								(A)a carbon dioxide
				allowance;
								(B)an offset
				allowance; or
								(C)an early
				reduction allowance.
								(2)Early reduction
				allowanceThe term early reduction allowance means a
				carbon dioxide allowance issued under subsection (g) for a project in the
				United States to reduce emissions of greenhouse gases or to sequester
				greenhouse gases that is carried out in calendar years 2000 through
				2012.
							(3)Offset
				allowanceThe term offset allowance means a carbon
				dioxide allowance issued under subsection (e) for a project to reduce emissions
				of greenhouse gases or to sequester greenhouse gases.
							(b)Regulations
							(1)In
				generalNot later than 2
				years after the date of enactment of this title, the Administrator shall
				promulgate regulations to establish an allowance trading program for covered
				units in the United States.
							(2)RequirementsRegulations
				promulgated under paragraph (1) shall establish requirements for the carbon
				dioxide allowance trading program under this section, including requirements
				concerning—
								(A)the allocation,
				issuance, and use of carbon dioxide allowances;
								(B)the reserve and
				allocation of carbon dioxide allowances for new units and new renewable energy
				units;
								(C)the issuance,
				certification, and use of offset allowances;
								(D)the issuance,
				certification, and use of early reduction allowances;
								(E)the transfer of
				allowances;
								(F)the monitoring,
				tracking, and reporting of carbon dioxide emissions;
								(G)compliance and
				enforcement; and
								(H)the public
				availability of carbon dioxide emissions information.
								(3)Interaction
				with Department of Agriculture
								(A)In
				generalExcept as provided in subparagraph (B), the Administrator
				shall promulgate all regulations relating to offsets under this title.
								(B)OffsetsThe
				Administrator shall promulgate regulations relating to offsets produced by
				agricultural sequestration practices in consultation with the Secretary of
				Agriculture.
								(c)New unit
				reserve
							(1)EstablishmentFor
				each calendar year, based on projections of electricity output from new units,
				the Administrator, in consultation with the Secretary of Energy, shall
				establish by regulation a reserve of carbon dioxide allowances to be allocated
				to new covered units for the calendar year.
							(2)Limitations
								(A)In
				generalThe number of allowances allocated under paragraph (1)
				during a calendar year shall be not more than 2 percent of the total number of
				allowances allocated to covered units for the calendar year.
								(B)RequirementNotwithstanding
				any other provision of this Act, no allowance shall be allocated to any
				coal-fired covered unit or any coal-fired new unit unless that covered unit or
				new unit—
									(i)is powered by a
				qualifying advanced clean coal technology (as defined pursuant to subsection
				(d)(2)); or
									(ii)entered
				operation before January 1, 2007.
									(3)Unused
				allowancesFor each calendar year, the Administrator shall
				reallocate, to all covered units, any unused carbon dioxide allowances from the
				new unit reserve established under paragraph (1) in the proportion that—
								(A)the number of
				allowances allocated to each covered unit for the calendar year; bears
				to
								(B)the number of
				allowances allocated to all covered units for the calendar year.
								(d)Incentives for
				clean coal technology
							(1)EstablishmentThe
				Administrator shall establish by regulation a reserve of carbon dioxide
				allowances to be set aside during a calendar year to encourage the deployment
				of clean coal technologies.
							(2)Defining
				qualifying advanced clean coal technologies
								(A)Definition of
				available technologyIn this paragraph, the term available
				technology means any coal combustion technology that achieves an
				output-based emission rate of, as applicable—
									(i)1,100 pounds of
				carbon dioxide per megawatt-hour; and
									(ii)0.0060 pounds of
				mercury per gigawatt-hour.
									(B)Criteria and
				standardsNot later than July 1, 2009, the Administrator shall
				establish criteria and standards to define the term qualifying advanced
				clean coal technology with respect to electric power generation.
								(C)RequirementIn
				establishing criteria and standards under subparagraph (B), the Administrator
				shall ensure that the qualifying advanced clean coal technologies represent an
				advance in available technology, taking into consideration—
									(i)net thermal
				efficiency;
									(ii)measures to
				capture and sequester carbon dioxide; and
									(iii)output-based
				emission rates for—
										(I)carbon
				dioxide;
										(II)sulfur
				dioxide;
										(III)oxides of
				nitrogen;
										(IV)filterable and
				condensable particulate matter; and
										(V)mercury.
										(D)Review and
				revision
									(i)In
				generalNot later than July 1, 2010, and each July 1 thereafter,
				the Administrator shall review and, if appropriate, revise the criteria and
				standards under subparagraph (B) based on technological advances during the
				preceding calendar year.
									(ii)Notice and
				comment not requiredSubject to clause (iii), after the initial
				criteria and standards are established under subparagraph (B), no subsequent
				review or revision under this subparagraph shall be subject to the notice and
				comment provisions of section 553 of title 5, United States Code.
									(iii)EffectNothing
				in clause (ii) precludes the application of the notice and comment provisions
				of section 553 of title 5, United States Code, as the Administrator determines
				to be practicable.
									(3)Quantity and
				distribution of allowances
								(A)QuantityThe
				Administrator shall set aside by regulation an annual quantity of carbon
				dioxide allowances for qualifying advanced clean coal technologies equal to 3
				percent of the annual tonnage limitation established under section 702(d) for
				the period beginning on January 1, 2012, and ending on December 31,
				2025.
								(B)Distribution
									(i)In
				generalThe Administrator shall establish by regulation a
				methodology for distributing the carbon dioxide allowances set aside under
				subparagraph (A) to encourage the deployment of advanced clean coal
				technologies.
									(ii)Review and
				revision
										(I)In
				generalNot later than July 1, 2009, and each July 1 thereafter,
				the Administrator shall review and, if appropriate, revise the criteria and
				standards under clause (i) based on technological advances during the preceding
				calendar year.
										(II)Notice and
				comment not requiredSubject to subclause (III), after the
				initial criteria and standards are established under clause (i), no subsequent
				review or revision under this subparagraph shall be subject to the notice and
				comment provisions of section 553 of title 5, United States Code.
										(III)EffectNothing
				in subclause (II) precludes the application of the notice and comment
				provisions of section 553 of title 5, United States Code, as the Administrator
				determines to be practicable.
										(4)Treatment of
				correspondenceThe correspondence of the Office of Air Quality
				Planning and Standards addressing best available control technology
				requirements for proposed coal-fired power plant projects and dated December
				13, 2005—
								(A)shall be
				considered to be inconsistent with section 169(3); and
								(B)shall be treated
				as void and of no effect as of the date of issuance of the
				correspondence.
								(e)Carbon dioxide
				allowance allocation to covered units that are not new units and clean coal
				technology reserve
							(1)Timing of
				allocationsThe Administrator shall allocate carbon dioxide
				allowances to covered units that are not new units—
								(A)not later than
				December 31, 2008, for calendar year 2012; and
								(B)not later than
				December 31 of calendar year 2009 and each calendar year thereafter, for the
				fourth calendar year that begins after that December 31.
								(2)Allocations
								(A)In
				generalThe Administrator shall allocate to each covered unit
				that is not a new unit a quantity of carbon dioxide allowances that is equal to
				the product obtained by multiplying—
									(i)the quantity of
				carbon dioxide allowances available for allocation under subparagraph (B);
				and
									(ii)the quotient
				obtained by dividing—
										(I)the annual
				average quantity of electricity generated by the unit during the most recent
				3-calendar year period for which data are available, updated each calendar year
				and measured in megawatt hours; and
										(II)the total of the
				average quantities described in subclause (I) with respect to all such
				units.
										(B)Quantity to be
				allocatedFor each calendar year, the quantity of carbon dioxide
				allowances allocated under subparagraph (A) to covered units that are not new
				units shall be equal to the difference between—
									(i)the annual
				tonnage limitation for emissions of carbon dioxide from covered units specified
				in section 702(d) for the calendar year; and
									(ii)the sum
				of—
										(I)the quantity of
				carbon dioxide allowances placed in the new unit reserve established under
				subsection (c) for the calendar year; and
										(II)the quantity of
				carbon dioxide allowances reserved to provide incentives for advanced clean
				coal technologies under subsection (d) for the calendar year.
										(C)RequirementNotwithstanding
				any other provision of this title, no allowance shall be allocated to any
				coal-fired unit that was previously a new unit unless the unit—
									(i)is powered by a
				qualifying advanced clean coal technology (as defined pursuant to subsection
				(d)(2)); or
									(ii)entered
				operation before January 1, 2007.
									(f)Offset
				allowances
							(1)RegulationsRegulations
				promulgated pursuant to subsection (b)(1) shall establish requirements for the
				issuance, certification, and use of offset allowances for greenhouse gas
				reduction or sequestration projects carried out in the United States or any
				other country, including requirements—
								(A)that projects not
				cause or contribute to adverse effects on human health or the
				environment;
								(B)that projects
				result in greenhouse gas reductions that are real, surplus, enforceable,
				verifiable, permanent, and not used more than once, as determined by the
				Administrator;
								(C)for methodology
				for calculating the carbon dioxide equivalent reductions attributable to
				projects;
								(D)for the
				monitoring, reporting, and verification of the greenhouse gas reductions from
				projects; and
								(E)for accounting
				principles used to quantify the greenhouse gas reductions of projects that
				require—
									(i)the consideration
				of all greenhouse gas impacts of a project;
									(ii)the consistent
				application of accounting principles;
									(iii)transparency;
									(iv)to the maximum
				extent practicable, accuracy; and
									(v)the use of
				conservative assumptions in cases in which uncertainties require the use of
				assumptions.
									(2)State offset
				methodsIn promulgating regulations pursuant to subsection
				(b)(1), the Administrator shall take into consideration offset methods
				developed, as of the date of enactment of this title, by the State of
				California or any other State pursuant to the Regional Greenhouse Gas
				Initiative or a similar regulatory program of comparable rigor, as determined
				by the Administrator.
							(3)Approved
				categories of offset projects
								(A)In
				generalGreenhouse gas reduction or sequestration projects from
				the following types of operations and projects shall be eligible to create
				offsets for use under this section:
									(i)Landfill
				operations.
									(ii)Agricultural
				manure management projects.
									(iii)Agricultural
				soil sequestration projects.
									(iv)Forest based
				projects, including conservation-based forest management projects,
				reforestation projects, and conservation projects.
									(v)Reduction in
				emission of sulfur hexafluoride projects.
									(vi)Energy
				efficiency projects.
									(vii)Wastewater
				treatment facilities.
									(viii)Coal mining
				operations.
									(ix)Natural gas
				transmission and distribution systems.
									(x)Electrical
				transmission and distribution systems.
									(xi)Fossil fuel
				combustion at commercial and residential buildings.
									(B)Protocols
									(i)Initial
				protocolsNot later than January 1, 2009, the Administrator shall
				develop specific offset protocols for at least a majority of the project types
				described in subparagraph (A), with priority given to project types with the
				greatest greenhouse gas reduction or sequestration potential, as determined by
				the Administrator.
									(ii)Subsequent
				protocolsNot later than January 1, 2010, the Administrator shall
				develop a specific offset protocol for each project type for which a protocol
				was not developed under clause (i).
									(4)Creation of
				additional categories of greenhouse gas emissions reduction offset
				projects
								(A)In
				generalSubject to subparagraph (B), the Administrator, by
				regulation, may create additional categories of greenhouse gas emissions
				reduction or sequestration offset projects for types of projects for which the
				Administrator determines that compliance with the regulations promulgated
				pursuant to subsection (b)(1) is feasible.
								(B)ExclusionsRegulations
				promulgated pursuant to subparagraph (A) shall not include any greenhouse gas
				emission reduction or sequestration offset project (or type of project) that
				affects—
									(i)a
				motor vehicle (as defined in section 216);
									(ii)a nonroad engine
				(as defined in section 216); or
									(iii)a stationary
				source (as defined in section 302) that is not a covered unit.
									(5)Prohibition on
				useNotwithstanding paragraphs (3) and (4), a greenhouse gas
				emissions reduction or sequestration offset project shall not be eligible to
				receive an offset credit for use under this section beginning on the date on
				which the reduction or sequestration achieved by the project is required by law
				(including regulations) or another legally binding requirement.
							(g)Early reduction
				allowances
							(1)In
				generalNot later than January 1, 2009, the Administrator shall
				promulgate regulations for the issuance, certification, and use of early
				reduction allowances for greenhouse gas reduction or sequestration projects
				carried out during calendar years 2000 through 2012.
							(2)Eligible
				projectsA greenhouse gas reduction or sequestration project
				shall be eligible for early reduction allowances if the project—
								(A)is carried out in
				the United States;
								(B)meets the
				regulations promulgated by the Administrator under paragraph (1) that the
				Administrator determines to be applicable to the project; and
								(C)was
				reported—
									(i)under section
				1605(b) of the Energy Policy Act of 1992 (42 U.S.C. 13385(b));
									(ii)under a
				voluntary climate change program of the Environmental Protection Agency, such
				as the Climate Leaders program; or
									(iii)to a State or
				regional greenhouse gas registry.
									(3)LimitationThe
				quantity of early reduction allowances available for greenhouse gas reduction
				or sequestration projects in calendar years 2000 through 2012 shall not exceed
				10 percent of the carbon dioxide emission tonnage limitation for calendar year
				2012 under section 702(d).
							(h)Use and
				transfer of allowances
							(1)Use in other
				carbon dioxide allowance trading programs
								(A)In
				generalAllowances may be used in any other carbon dioxide
				allowance trading program that is approved by the Administrator for use of the
				allowances.
								(B)MonitoringThe
				Administrator shall review each transfer of an allowance into or out of the
				allowance trading program under this section.
								(2)Use before
				applicable calendar yearAllowances may not be used before the
				calendar year for which the allowance was allocated.
							(3)Transfer
								(A)In
				generalNotwithstanding paragraph (2), allowances may be
				transferred before the calendar year for which the allowances were
				allocated.
								(B)LimitationThe
				transfer of an allowance shall not take effect until receipt and recording by
				the Administrator of a written certification of the transfer, which is executed
				by an authorized official of the person making the transfer.
								(4)Use by persons
				to which carbon dioxide allowances are transferredAny person to
				which carbon dioxide allowances are transferred under paragraph (3)(A) may use
				the carbon dioxide allowances in the calendar year for which the carbon dioxide
				allowances were allocated, or in a subsequent calendar year, to demonstrate
				compliance with subsection (i)(1).
							(5)Permit
				requirementsAn allocation or transfer of allowances to a covered
				unit shall be considered to be part of the federally enforceable permit of the
				covered unit under this Act, without a requirement for further review or
				revision of the permit.
							(i)Compliance and
				enforcement
							(1)In
				generalFor the period of calendar years 2012 and 2013, and for
				each 2-calendar-year period thereafter, the owner of each covered unit shall
				surrender to the Administrator a quantity of allowances that is equal to the
				total tons of carbon dioxide emitted by the covered unit during the
				2-calendar-year period.
							(2)Excess
				emissions
								(A)In
				generalThe owner or operator of a covered unit that emits carbon
				dioxide in excess of the allowances that the owner or operator holds for use
				for the covered unit for the 2-calendar-year period shall—
									(i)pay an excess
				emissions penalty determined under subparagraph (B); and
									(ii)offset the
				excess emissions by at least an equal quantity in the following 2-calendar-year
				period or such other period as the Administrator shall prescribe.
									(B)Determination
				of excess emissions penaltyThe excess emissions penalty for
				carbon dioxide shall be equal to the product obtained by multiplying—
									(i)the number of
				tons of carbon dioxide emitted in excess of the total quantity of allowances
				held; and
									(ii)2 times the
				average price of a carbon dioxide allowance for the 2-calendar-year period in
				which the excess emissions occurred, as determined by the Administrator.
									(3)Monitoring
				systemThe Administrator shall promulgate regulations
				requiring—
								(A)operation,
				reporting, and certification of continuous emissions monitoring systems to
				accurately measure the quantity of carbon dioxide that is emitted from each
				covered unit; and
								(B)verification and
				reporting of carbon dioxide emissions at each covered unit.
								(4)Reporting
								(A)In
				generalNot less often than quarterly, the owner or operator of a
				covered unit shall submit to the Administrator a report on the monitoring of
				emissions of carbon dioxide carried out by the owner or operator in accordance
				with the regulations promulgated under paragraph (3).
								(B)AuthorizationEach
				report submitted under subparagraph (A) shall be authorized by a responsible
				official of the covered unit, who shall certify the accuracy of the
				report.
								(C)Public
				reportingThe Administrator shall make available to the public,
				through 1 or more published reports and 1 or more forms of electronic media,
				data concerning the emission of carbon dioxide from each covered unit.
								(j)Allowance not a
				property rightAn
				allowance—
							(1)is not a property
				right; and
							(2)may be terminated
				or limited by the Administrator.
							(k)No judicial
				reviewAn allocation or
				issuance of an allowance by the Administrator shall not be subject to judicial
				review.
						706.Distribution of allowances between auctions
				and allocations; nature of allowances
						(a)Distribution of allowances between auctions
				and allocations
							(1)In generalFor each calendar year, the total quantity
				of allowances to be auctioned and allocated under this title shall be equal to
				the annual tonnage limitation for emissions of greenhouse gases from affected
				units specified in section 702 for the calendar year.
							(2)DistributionThe proportion of allowances to be
				auctioned pursuant to section 707 and allocated pursuant to section 705 for
				each calendar year beginning in calendar year 2012 shall be as follows:
								
									Percentages of Allowances To Be Auctioned and
				Allocated
									
										
											Calendar
						yearPercentage to be
						auctionedPercentage to
						be allocated
											
										
										
											20121882
											
											20132179
											
											20142476
											
											20152773
											
											20163070
											
											20173367
											
											20183664
											
											20193961
											
											20204258
											
											20214555
											
											20224852
											
											20235149
											
											20245446
											
											20255743
											
											20266040
											
											20276337
											
											20286634
											
											20296941
											
											20307228
											
											20317525
											
											20328020
											
											20338515
											
											20349010
											
											2035955
											
											2036 and
						thereafter1000
											
										
									
								
							(b)Nature of allowancesAn allowance—
							(1)shall not be considered to be a property
				right; and
							(2)may be terminated or limited by the
				Administrator.
							(c)No judicial reviewAn auction or allocation of an allowance by
				the Administrator shall not be subject to judicial review.
						707.Auction of allowances
						(a)In generalNot later than 2 years after the date of
				enactment of this title, the Administrator shall promulgate regulations
				establishing a procedure for the auction of the quantity of allowances
				specified in section 706(a) for each calendar year.
						(b)Deposit of proceedsThe Administrator shall deposit all
				proceeds from auctions conducted under this section in the Fund for use in
				accordance with section 708.
						708.Climate Action Trust Fund
						(a)Establishment and administration
							(1)In generalThere is established in the general fund of
				the Treasury a fund, to be known as the Climate Action Trust Fund,
				consisting of—
								(A)such amounts as are deposited in the Fund
				under paragraph (2); and
								(B)any interest earned on investment of
				amounts in the Fund under paragraph (4).
								(2)Transfers to FundThe Secretary of the Treasury shall deposit
				in the Fund amounts equivalent to the proceeds received by the Administrator as
				a result of the conduct of auctions of allowances under section 707.
							(3)Expenditures from Fund
								(A)In generalSubject to subparagraph (B), the
				Administrator shall use amounts in the Fund to carry out the programs described
				in this section.
								(B)Administrative expensesOf amounts in the Fund, there shall be made
				available to pay the administrative expenses necessary to carry out this title,
				as adjusted for changes beginning on January 1, 2007, in accordance with the
				Consumer Price Index for All-Urban Consumers published by the Department of
				Labor—
									(i)$90,000,000 for each fiscal year, to the
				Administrator; and
									(ii)$30,000,000 for each fiscal year, to the
				Secretary of Agriculture.
									(4)Investment of amounts
								(A)In generalThe Secretary of Treasury shall invest such
				portion of the Fund as is not, in the judgment of the Administrator, required
				to meet current withdrawals.
								(B)Interest-bearing obligationsInvestments may be made only in
				interest-bearing obligations of the United States.
								(C)Acquisition of obligationsFor the purpose of investments under
				paragraph (1), obligations may be acquired—
									(i)on original issue at the issue price;
				or
									(ii)by purchase of outstanding obligations at
				the market price.
									(D)Sale of obligationsAny obligation acquired by the Fund may be
				sold by the Administrator at the market price.
								(E)Return of proceeds to FundThe interest on, and the proceeds from the
				sale or redemption of, any obligations held in the Fund shall be credited to,
				and form a part of, the Fund.
								(5)RegulationsNot later than 2 years after the date of
				enactment of this title, the Administrator, in consultation with the Secretary
				of Energy and the Secretary of Agriculture, shall promulgate such regulations
				as are necessary to administer the Fund in accordance with this section.
							(b)Uses of Fund
							(1)No further appropriationThe Administrator shall distribute amounts
				in the Fund for use in accordance with this section, without further
				appropriation.
							(2)Regulations
								(A)In generalNot later than 3 years after the date of
				enactment of this title, the Administrator, in consultation with the Secretary
				of Energy and the Secretary of Agriculture, shall promulgate regulations
				establishing an innovative low- and zero-emitting carbon technologies program,
				a clean coal technologies program, a research and analysis program, and an
				energy efficiency technology program that include—
									(i)the funding mechanisms that will be
				available to support the development and deployment of the technologies
				addressed by each program, including low-interest loans, loan guarantees,
				grants, and financial awards; and
									(ii)the criteria for the methods by which
				proposals will be funded to develop and deploy the technologies.
									(B)Revision of criteriaNot later than January 1, 2014, and every 3
				years thereafter, the Administrator shall review and, if appropriate, revise,
				based on technological advances, the criteria referred to in subparagraph
				(A)(ii).
								(C)Adaptation assistance for workers and
				communitiesNot later than 3
				years after the date of enactment of this title, the Administrator, in
				consultation with the Secretary of Energy, shall promulgate regulations
				governing the distribution of funds pursuant to subsection (g).
								(3)Progress
				reportsNot later than January 1, 2015, and every 5 years
				thereafter, the Administrator shall prepare and submit to the President and
				Congress a report containing an evaluation of the effectiveness of the
				distribution of funds under this section.
							(c)Innovative low- and zero-emitting carbon
				electricity generation technologies program
							(1)In generalFor each calendar year, of amounts
				remaining in the Fund after making the expenditures described in subsection
				(a)(3)(B), the Administrator shall use not more than 35 percent to support the
				development and deployment of low- and zero-emitting carbon electricity
				generation technologies.
							(2)RegulationsThe regulations establishing the innovative
				low- and zero-emitting carbon electricity generation technologies program
				referred to in subsection (b)(2)(A) shall establish the areas of technology
				development that will qualify for funding under that program, including
				technologies for the generation of electricity from renewable energy
				sources.
							(d)Clean coal technologies program
							(1)In generalFor each calendar year, of amounts
				remaining in the Fund after making the expenditures described in subsection
				(a)(3)(B), the Administrator shall use not more than 20 percent to support the
				development and deployment of clean coal technologies.
							(2)RegulationsThe criteria and standards established
				pursuant to section 705(d)(2) to define the term clean coal
				technology shall establish criteria for use of a technology in the
				clean coal technologies program under subsection (b)(2)(A).
							(e)Energy efficiency technology
				program
							(1)In generalFor each calendar year, of amounts
				remaining in the Fund after making the expenditures described in subsection
				(a)(3)(B), the Administrator shall use not more than 15 percent to support the
				development and deployment of technologies for increasing the efficiency of
				energy end use in buildings and industry.
							(2)RegulationsThe regulations establishing the energy
				efficiency program referred to in subsection (b)(2)(A) shall establish the
				areas of technology development that will qualify for funding under the energy
				efficiency program.
							(f)Federal funding of research into and
				development of energy and efficiency technologies, carbon lifecycle analysis,
				and agricultural practicesFor each calendar year, the Administrator
				shall use not more than 10 percent of the amounts in the Fund to support
				research into and development of—
							(1)energy and efficiency technologies;
							(2)carbon lifecycle analyses of energy
				generation technologies and practices; and
							(3)agricultural practices that sequester or
				reduce atmospheric greenhouse gases.
							(g)Adaptation assistance for workers and
				communities negatively affected by climate change and greenhouse gas
				regulationFor each calendar
				year, of amounts remaining in the Fund after making the expenditures described
				in subsection (a)(3)(B), the Administrator shall use at least 10 percent to
				provide adaptation assistance for workers and communities—
							(1)to address local or regional impacts of
				climate change and the impacts, if any, from greenhouse gas regulation,
				including by providing assistance to displaced workers and disproportionately
				affected communities; and
							(2)to mitigate impacts of climate change and
				the impacts, if any, from greenhouse gas regulation on low-income energy
				consumers.
							(h)Fish and wildlife habitat
							(1)In generalFor each calendar year, of amounts
				remaining in the Fund after making the expenditures described in subsection
				(a)(3)(B), the Administrator shall use at least 10 percent to mitigate the
				impacts of climate change on fish and wildlife habitat in accordance with this
				subsection.
							(2)Wildlife restoration fund
								(A)In generalFor each calendar year, the Administrator
				shall transfer not less than 70 percent of the amounts made available under
				paragraph (1) to the Federal aid to wildlife restoration fund established under
				section 3(a)(1) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C.
				669b(a)(1))—
									(i)to carry out climate change impact
				mitigation actions pursuant to comprehensive wildlife conservation strategies;
				and
									(ii)to provide relevant information, training,
				monitoring, and other assistance to develop climate change impact mitigation
				and adaptation plans and integrate the plans into State comprehensive wildlife
				conservation strategies.
									(B)AvailabilityAmounts transferred to the Federal aid to
				wildlife restoration fund under this paragraph shall—
									(i)be available, without further
				appropriation, for obligation and expenditure; and
									(ii)remain available until expended.
									(3)Protection of natural resources
								(A)In generalFor each calendar year, the Administrator,
				in consultation with the Secretary of Agriculture, the Secretary of Commerce,
				the Chief of Engineers, and State and national wildlife conservation
				organizations, shall transfer not more than 30 percent of the funds made
				available under paragraph (1) to the Secretary of the Interior for use in
				carrying out Federal and State programs and projects—
									(i)to protect natural communities that are
				most vulnerable to climate change;
									(ii)to restore and protect natural resources
				that directly guard against damages from climate change events; and
									(iii)to restore and protect ecosystem services
				that are most vulnerable to climate change.
									(B)AdministrationAmounts transferred to the Secretary of the
				Interior under this paragraph shall—
									(i)be available, without further
				appropriation, for obligation and expenditure;
									(ii)remain available until expended;
									(iii)(I)be obligated not later than 2 years after
				the date of transfer; or
										(II)if the amounts are not obligated in
				accordance with subclause (I), be transferred to the Federal aid to wildlife
				restoration fund for use in accordance with paragraph (2); and
										(iv)supplement, and not supplant, the amount of
				Federal, State, and local funds otherwise expended to carry out programs and
				projects described in subparagraph (A).
									(C)Programs and projectsPrograms and projects for which funds may
				be used under this paragraph include—
									(i)Federal programs and projects—
										(I)to identify Federal land and water at
				greatest risk of being damaged or depleted by climate change;
										(II)to monitor Federal land and water to allow
				for early detection of impacts;
										(III)to develop adaptation strategies to
				minimize the damage; and
										(IV)to restore and protect Federal land and
				water at the greatest risk of being damaged or depleted by climate
				change;
										(ii)Federal programs and projects to identify
				climate change risks and develop adaptation strategies for natural grassland,
				wetlands, migratory corridors, and other habitats vulnerable to climate change
				on private land enrolled in—
										(I)the wetlands reserve program established
				under subchapter C of chapter 1 of subtitle D of title XII of the Food Security
				Act of 1985 (16 U.S.C. 3837 et seq.);
										(II)the grassland reserve program established
				under subchapter C of chapter 2 of subtitle D of title XII of that Act (16
				U.S.C. 3838n et seq.); and
										(III)the wildlife habitat incentive program
				established under section 1240N of that Act (16 U.S.C. 3839bb–1);
										(iii)programs and projects under the North
				American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), the North American
				Bird Conservation Initiative, and the Neotropical Migratory Bird Conservation
				Act (16 U.S.C. 6101 et seq.) to protect habitat for migratory birds that are
				vulnerable to climate change impacts;
									(iv)programs and projects—
										(I)to identify coastal and marine resources
				(such as coastal wetlands, coral reefs, submerged aquatic vegetation, shellfish
				beds, and other coastal or marine ecosystems) at the greatest risk of being
				damaged by climate change;
										(II)to monitor those resources to allow for
				early detection of impacts;
										(III)to develop adaptation strategies;
										(IV)to protect and restore those resources;
				and
										(V)to integrate climate change adaptation
				requirements into State plans developed under the coastal zone management
				program established under the Coastal Zone Management Act of 1972 (16 U.S.C.
				1451 et seq.), the national estuary program established under section 320 of
				the Federal Water Pollution Control Act (33 U.S.C. 1330), the Coastal and
				Estuarine Land Conservation Program established under the fourth proviso of the
				matter under the heading procurement, acquisition, and construction (including transfers of
				funds) of title II of the Departments of Commerce,
				Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
				2002 (16 U.S.C. 1456d), or other comparable State programs;
										(v)programs and projects to conserve habitat
				for endangered species and species of conservation concern that are vulnerable
				to the impact of climate change;
									(vi)programs and projects under the Forest
				Legacy Program established under section 7 of the Cooperative Forestry
				Assistance Act (16 U.S.C. 2103c), to support State efforts to protect
				environmentally sensitive forest land through conservation easements to provide
				refuges for wildlife;
									(vii)other Federal or State programs and
				projects identified by the heads of agencies described in subparagraph (A) as
				high priorities—
										(I)to protect natural communities that are
				most vulnerable to climate change;
										(II)to restore and protect natural resources
				that directly guard against damages from climate change events; and
										(III)to restore and protect ecosystem services
				that are most vulnerable to climate change;
										(viii)to address climate change in Federal land
				use planning and plan implementation and to integrate climate change adaptation
				strategies into—
										(I)comprehensive conservation plans prepared
				under section 4(e) of the National Wildlife Refuge System Administration Act of
				1966 (16 U.S.C. 668dd(e));
										(II)general management plans for units of the
				National Park System;
										(III)resource management plans of the Bureau of
				Land Management; and
										(IV)land and resource management plans under
				the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C.
				1600 et seq.) and the National Forest Management Act of 1976 (16 U.S.C. 1600 et
				seq.); and
										(ix)projects to promote sharing of information
				on climate change wildlife impacts and mitigation strategies across agencies,
				including funding efforts to strengthen and restore habitat that improves the
				ability of fish and wildlife to adapt successfully to climate change through
				the Wildlife Conservation and Restoration Account established by section
				3(a)(2) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C.
				669b(a)(2)).
									.
		4.New source
			 review programSection 165 of
			 the Clean Air Act (42 U.S.C. 7475) is
			 amended by adding at the end the following:
			
				(f)Revisions to
				new source review program
					(1)DefinitionsIn
				this subsection:
						(A)Affected
				unitThe term affected unit has the meaning given
				the term in section 701.
						(B)New source
				review programThe term new source review program
				means the program to carry out this part and part D.
						(2)Performance
				standards
						(A)In
				generalExcept as provided in subparagraph (B), beginning January
				1, 2020, and on each January 1 thereafter, each affected unit that has been in
				operation 40 or more years as of that January 1, and that operates for more
				than 500 hours per calendar year, shall meet performance standards of—
							(i)2
				lbs/MWh for sulfur dioxide; and
							(ii)1 lbs/MWh for
				nitrogen oxides.
							(B)Exception
							(i)In
				generalNotwithstanding subparagraph (A), an affected unit that,
				as of January 1, 2020, is required to meet a more stringent performance
				standard than the applicable standard under subparagraph (A) shall continue to
				meet the more stringent standard.
							(ii)Modification
				of affected unitsThe requirements of this section shall not
				affect in any way any requirement under section 111(a)(4), this part, or part D
				governing modifications of major stationary sources.
							(3)No effect on
				other requirements and retention of State authorityNothing in
				this subsection affects—
						(A)any State
				authority under section 116; or
						(B)the obligation of
				any State or local government or any major emitting facility to comply with the
				requirements of this
				section.
						.
		5.Revisions to
			 sulfur dioxide allowance program
			(a)In
			 generalTitle IV of the Clean Air
			 Act (relating to acid deposition control) (42 U.S.C. 7651 et
			 seq.) is amended by adding at the end the following:
				
					417.Revisions to
				sulfur dioxide allowance program
						(a)DefinitionsIn
				this section, the terms affected unit and new unit
				have the meanings given the terms in section 701.
						(b)RegulationsNot
				later than January 1, 2008, the Administrator shall promulgate such revisions
				to the regulations to implement this title as the Administrator determines to
				be necessary to implement section 702(a).
						(c)New unit
				reserve
							(1)EstablishmentSubject
				to the annual tonnage limitation for emissions of sulfur dioxide from affected
				units specified in section 702(a), the Administrator shall establish by
				regulation a reserve of allowances to be set aside for use by new units.
							(2)Determination
				of quantityThe Administrator, in consultation with the Secretary
				of Energy, shall determine, based on projections of electricity output for new
				units—
								(A)not later than
				June 30, 2008, the quantity of allowances required to be held in reserve for
				new units for each of calendar years 2012 through 2014; and
								(B)not later than
				June 30 of each fifth calendar year thereafter, the quantity of allowances
				required to be held in reserve for new units for the following 5-calendar year
				period.
								(3)Allocation
								(A)RegulationsThe
				Administrator shall promulgate regulations to establish a methodology for
				allocating allowances to new units.
								(B)No judicial
				reviewAn allocation of allowances by the Administrator under
				this subsection shall not be subject to judicial review.
								(d)Existing
				units
							(1)Allocation
								(A)RegulationsSubject
				to the annual tonnage limitation for emissions of sulfur dioxide from affected
				units specified in section 702(a), and subject to the reserve of allowances for
				new units under subsection (c), the Administrator shall promulgate regulations
				to govern the allocation of allowances to affected units that are not new
				units.
								(B)Required
				elementsThe regulations shall provide for—
									(i)the allocation of
				allowances on a fair and equitable basis between affected units that received
				allowances under section 405 and affected units that are not new units and that
				did not receive allowances under that section, using for both categories of
				units the same or similar allocation methodology as was used under section 405;
				and
									(ii)the pro-rata
				distribution of allowances to all units described in clause (i), subject to the
				annual tonnage limitation for emissions of sulfur dioxide from affected units
				specified in section 702(a).
									(2)Timing of
				allocationsThe Administrator shall allocate allowances to
				affected units—
								(A)not later than
				December 31, 2007, for calendar years 2010 and 2011; and
								(B)not later than
				December 31 of calendar year 2008 and each calendar year thereafter, for the
				fourth calendar year that begins after that December 31.
								(3)No judicial
				reviewAn allocation of allowances by the Administrator under
				this subsection shall not be subject to judicial
				review.
							.
			(b)Definition of
			 allowanceSection 402 of the
			 Clean Air Act (relating to acid
			 deposition control) (42 U.S.C. 7651a) is amended by
			 striking paragraph (3) and inserting the following:
				
					(3)AllowanceThe
				term allowance means an authorization, allocated by the
				Administrator to an affected unit under this title, to emit, during or after a
				specified calendar year, a quantity of sulfur dioxide determined by the
				Administrator and specified in the regulations promulgated under section
				417(b).
					.
			(c)Excess
			 emissionsSection 411 of the Clean Air Act (relating to acid
			 deposition control) (42 U.S.C. 7651j) is amended by striking subsections (a)
			 and (b) and inserting the following:
				
					(a)In
				generalThe owner or operator of a new unit or an affected unit
				that emits sulfur dioxide in excess of the sulfur dioxide allowances that the
				owner or operator holds for use for the new unit or affected unit for the
				calendar year shall—
						(1)pay an excess
				emissions penalty determined under subsection (b); and
						(2)offset the excess
				emissions by at least an equal quantity in the following calendar year or such
				other period as the Administrator shall prescribe.
						(b)Determination
				of excess emissions penalty
						(1)In
				generalThe excess emissions penalty for sulfur dioxide shall be
				equal to the product obtained by multiplying—
							(A)the quantity of
				sulfur dioxide emitted in excess of the total quantity of sulfur dioxide
				allowances held; and
							(B)2 times the
				average price of a sulfur dioxide allowance for the calendar year in which the
				excess emissions occurred, as determined by the Administrator.
							(2)TreatmentAn
				excess emissions penalty under paragraph (1)—
							(A)shall be due and
				payable without demand to the Administrator, in accordance with applicable
				regulations promulgated by the Administrator, by not later than 18 months after
				the date of enactment of the Clean Air
				Planning Act of 2007; and
							(B)shall not
				diminish the liability of the owner or operator of the affected unit with
				respect to any fine, penalty, or assessment applicable to the affected unit for
				the same violation under any other provision of this
				Act.
							.
			(d)Technical
			 amendments
				(1)Title IV of the
			 Clean Air Act (relating to noise
			 pollution) (42
			 U.S.C. 7641 et seq.)—
					(A)is amended by
			 redesignating sections 401 through 403 as sections 801 through 803,
			 respectively; and
					(B)is redesignated
			 as title VIII and moved to appear at the end of that Act.
					(2)The table of
			 contents for title IV of the Clean Air
			 Act (relating to acid deposition control) (42 U.S.C. prec. 7651) is
			 amended by adding at the end the following:
					
						
							Sec. 417. Revisions to sulfur dioxide
				allowance
				program.
						
						.
				6.Environmental
			 Protection Agency program to reduce carbon dioxide from new coal-fired electric
			 generating unitsSection 111
			 of the Clean Air Act (42 U.S.C. 7411) is amended by adding at the end the
			 following:
			
				(k)Standards of
				performance for new electric generating units
					(1)Standard of
				performance
						(A)In
				generalEach covered unit that commences operation on or after
				January 1, 2015, shall meet the following standards of performance:
							(i)For each of
				calendar years 2015 through 2025, an emission limitation of 1,100 pounds of
				carbon dioxide per megawatt-hour or less.
							(ii)For calendar
				year 2025 and each calendar year thereafter, an emission limitation of 285
				pounds of carbon dioxide per megawatt-hour or less.
							(B)Review and
				revision
							(i)In
				generalNot later than January 1, 2015, and every 5 years
				thereafter, the Administrator shall complete a review of the standard of
				performance under subparagraph (A) (or a modified standard, if applicable) to
				determine whether the standard requires revision, based on the best available
				technological system of continuous emission reduction on the date on which the
				review is conducted.
							(ii)PublicationThe
				Administrator shall publish each determination under clause (i) not later than
				the deadline for the determination under that clause.
							(iii)TreatmentA
				determination of the Administrator under clause (i) shall be considered to be a
				final agency action for purposes of section 307(b)(1).
							(2)Treatment of
				certain carbon dioxideCarbon dioxide that is injected into a
				geological formation in a manner that prevents any release of the carbon
				dioxide into the atmosphere shall not be considered to be a carbon dioxide
				emission from an electric generating unit for purposes of meeting an applicable
				standard under paragraph
				(1).
					.
		7.Relationship to
			 other law
			(a)Regulation of
			 hazardous air pollutantsSection 112(n)(1) of the Clean Air Act
			 (42 U.S.C. 7412(n)(1)) is amended by striking subparagraph (A) and inserting
			 the following:
				
					(A)Regulations
						(i)In
				generalNot later than 18 months after the date of enactment of
				the Clean Air Planning Act of
				2007, the Administrator shall promulgate regulations under this
				section limiting the emission from electric utility steam generating units of
				hazardous air pollutants, other than mercury, as the Administrator determines
				to be appropriate and necessary in accordance with the standards under this
				section, including subsections (b)(2) and (f).
						(ii)RequirementsThe
				regulations under clause (i) shall—
							(I)require
				compliance with applicable standards as expeditiously as practicable, but not
				later than 3 years after the effective date of the regulations; and
							(II)be in accordance
				with other applicable requirements under this section.
							(iii)Effective
				dateThe regulations under clause (i) shall be effective on the
				date of promulgation of the
				regulations.
						.
			(b)No effect on
			 other Federal and State requirementsExcept as otherwise
			 specifically provided in this Act, nothing in this Act or an amendment made by
			 this Act—
				(1)affects any
			 permitting, monitoring, or enforcement obligation of the Administrator of the
			 Environmental Protection Agency under the Clean
			 Air Act (42 U.S.C. 7401 et seq.) or any
			 remedy provided under that Act;
				(2)affects any
			 requirement applicable to, or liability of, an electric generating facility
			 under that Act;
				(3)requires a change
			 in, affects, or limits any State law that regulates electric utility rates or
			 charges, including prudence review under State law; or
				(4)precludes a State
			 or political subdivision of a State from adopting and enforcing any requirement
			 for the control or abatement of air pollution, except that a State or political
			 subdivision may not adopt or enforce any emission standard or limitation that
			 is less stringent than the requirements imposed under that Act.
				
